FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month ofJune 2017 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes NoX (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 6 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: A copy of monthly return on movements in securities of Huaneng Power International, Inc. (the Registrant”), made by the Registrant on June 1, 2017. Monthly Return of Equity Issuer on Movements in Securities For the month ended (dd/mm/yyyy) : 31/05/2017 To : Hong Kong Exchanges and Clearing Limited Name of Issuer Huaneng Power International, Inc Date Submitted 01/06/2017 I. Movements in Authorised Share Capital 1. Ordinary Shares (1) Stock code : Description : “H” share listed in H.K. “ADR” listed in N.Y. No. of ordinary shares Par value (RMB) Authorised share capital (RMB) Balance at close of preceding month Increase/(decrease) 0 0 Balance at close of the month (2) Stock code : Description : “A” share listed in Shanghai No. of ordinary shares Par value (RMB) Authorised share capital (RMB) Balance at close of preceding month Increase/(decrease) 0 0 Balance at close of the month 2. Preference Shares Stock code : N/A Description : No. of preference shares Par value (State currency) Authorised share capital (State currency) Balance at close of preceding month Increase/(decrease) Balance at close of the month 3. Other Classes of Shares Stock code : N/A Description : No. of other classes of shares Par value (State currency) Authorised share capital (State currency) Balance at close of preceding month Increase/(decrease) Balance at close of the month Total authorised share capital at the end of the month (RMB) : II. Movements in Issued Share Capital No. of ordinary shares No of preference shares No. of other classes of shares Balance at close of preceding month N/A N/A Increase/ (decrease) during the month 0 0 Balance at close of the month III. Details of Movements in Issued Share Capital Share Options (under Share Option Schemes of the Issuer): N/A Particulars of share option scheme including EGM approval date (dd/mm/yyyy) and class of shares issuable Movement during the month No. of new shares of issuer issued during the month pursuant thereto No. of new shares of issuer which may be issued pursuant thereto as at close of the month Granted Exercised Cancelled Lapsed 1. (//) shares (Note 1) 2. (//) shares (Note 1) 3. (//) shares (Note 1) Total A.(Ordinary shares) (Preference shares) (Other class) Total funds raised during the month from exercise of options (State currency) Warrants to Issue Shares of the Issuer which are to be Listed: N/A Description of warrants (Date of expiry - dd/mm/yyyy) Currency of nominal value Nominal value at close of preceding month Exercised during the month Nominal value at close of the month No. of new shares of issuer issued during the month pursuant thereto No. of new shares of issuer which may be issued pursuant thereto as at close of the month 1. (//) Stock code (if listed) Class of shares issuable (Note 1) Subscription price EGM approval date (if applicable) (dd/mm/yyyy) (//) 2. (//) Stock code (if listed) Class of shares issuable (Note 1) Subscription price EGM approval date (if applicable) (dd/mm/yyyy) (//) 3. (//) Stock code (if listed) Class of shares issuable (Note 1) Subscription price EGM approval date (if applicable) (dd/mm/yyyy) (//) 4. (//) Stock code (if listed) Class of shares issuable (Note 1) Subscription price EGM approval date (if applicable) (dd/mm/yyyy) (//) Total B. (Ordinary shares) (Preference shares) (Other class) Convertibles (i.e. Convertible into Shares of the Issuer which are to be Listed): N/A Class and description Currency of amount outstanding Amount at close of preceding month Converted during the month Amount at close of the month No. of new shares of issuer issued during the month pursuant thereto No. of new shares of issuer which may be issued pursuant thereto as at close of the month 1. Stock code (if listed) Class of shares issuable (Note 1) Subscription price EGM approval date (if applicable) (dd/mm/yyyy)) (//) 2. Stock code (if listed) Class of shares issuable (Note 1) Subscription price EGM approval date (if applicable) (dd/mm/yyyy) (//) 3. Stock code (if listed) Class of shares issuable (Note 1) Subscription price EGM approval date (if applicable) (dd/mm/yyyy) (//) 4. Stock code (if listed) Class of shares issuable (Note 1) Subscription price EGM approval date (if applicable) (dd/mm/yyyy) (//) Total C. (Ordinary shares) (Preference shares) (Other class) Any other Agreements or Arrangements to Issue Shares of the Issuer which are to be Listed, including Options (other than under Share Option Schemes): N/A Full particulars including EGM approval date (dd/mm/yyyy), if applicable, and class of shares issuable: No. of new shares of issuer issued during the month pursuant thereto No. of new shares of issuer which may be issued pursuant thereto as at close of the month 1. (//) Ordinary shares (Note 1) 2. (//) Ordinary shares (Note 1) 3. (//) Ordinary shares (Note 1) Total D.(Ordinary shares) (Preference shares) (Other class) Other Movements in Issued Share Capital: N/A Type of Issue No. of new shares of issuer issued during the month pursuant thereto No. of new shares of issuer which may be issued pursuant thereto as at close of the month 1. Rights issue At price : State currency Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) (//) EGM approval date: (dd/mm/yyyy) (//) 2. Open offer At price : State currency Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) (//) EGM approval date: (dd/mm/yyyy) (//) 3. Placing At price : State currency Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) (//) EGM approval date: (dd/mm/yyyy) (//) 4. Bonus issue Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) (//) EGM approval date: (dd/mm/yyyy) (//) Type of Issue No. of new shares of issuer issued during the month pursuant thereto No. of new shares of issuer which may be issued pursuant thereto as at close of the month 5. Scrip dividend At price : State currency Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) ( / / ) EGM approval date: (dd/mm/yyyy) ( / / ) 6. Repurchase of shares Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) ( / / ) EGM approval date: (dd/mm/yyyy) ( / / ) 7. Redemption of shares Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) ( / / ) EGM approval date: (dd/mm/yyyy) ( / / ) 8. Consideration issue At price : State currency Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) ( / / ) EGM approval date: (dd/mm/yyyy) ( / / ) Type of Issue No. of new shares of issuer issued during the month pursuant thereto No. of new shares of issuer which may be issued pursuant thereto as at close of the month 9. Capital reorganisation Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) ( / / ) EGM approval date: (dd/mm/yyyy) ( / / ) 10. Other (Please specify) At price : State currency Class of shares issuable (Note 1) Issue and allotment date : (dd/mm/yyyy) ( / / ) EGM approval date: (dd/mm/yyyy) ( / / ) Total E.(Ordinary shares) (Preference shares) (Other class) Total increase / (decrease) in ordinary shares during the month (i.e. Total of A to E): (1) 0 0 Total increase / (decrease) in preference shares during the month (i.e. Total of A to E): N/A Total increase / (decrease) in other classes of shares during the month (i.e. Total of A to E): N/A (These figures should be the same as the relevant figures under II above (“Movements in Issued Share Capital”).) Remarks (if any): Submitted by: Huang Chaoquan Title: Secretary of the Board of Directors (Director, Secretary or other duly authorised officer) Notes : 1. State the class of shares (e.g. ordinary, preference or other). 2. If there is insufficient space, please append the prescribed continuation sheet. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By/s/ Huang Chaoquan Name: Huang Chaoquan Title: Company Secretary Date:June 5, 2017
